WALLACE, Circuit Judge
(dissenting). I cannot concur in the judgment of the court. I think that the statute (Rev. St. § 2984 [U. S. Comp. St. 1901, p. 1958]) is permissive, and not mandatory, and was intended to authorize the Secretary of the Treasury to remit any duties which in justice and according to his judgment the importer ought not to lose. If it is mandatory the Secretary has no discretion, and the government may become liable to refund duties on merchandise injured or destroyed without the fault of any of its officers, and in their custody merely for the accommodation of the importers, and under circumstances in which the loss should properly and reasonably fall upon the importer rather than upon the government. The intention of Congress to subject the government to such a liability in cases where the importer would have no legal claim against an individual under the same circumstances is not to be inferred in the absence of any more significant evidence than the phrase, “the Secretary of the Treasury is hereby authorized.” The words “hereby authorized” are equivalent to “may.” Even when the word “shall” is used in statutes, it is, as against the government, to be construed as “may,” unless a contrary intention ■ is manifested. R. R. Co. v. Hecht, 95 U. S. 169, 24 L. Ed. 423. Clearly “may” should not be construed as against the government as “shall,” unless this meaning is compelled by the nature of the. power confided, or because the exercise of the power to its fullest extent is a plain duty to those interested in it.